DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-16 are pending and under consideration in this Office Action.


Title
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objection
3.	Dependent claims 2-10 are objected to for reciting “Recombinant yeast”, which should be stated as “The recombinant yeast”.
Claim 12 is objected for reciting “Process for the production of ethanol”, which should be stated as “A process for the production of ethanol”
Dependent claims 13-16 are objected to for reciting “Process according to”, which should be stated as “The process according to”



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
4.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the phrase “a nucleotide sequence allowing the expression of a glucoamylase having an amino acid sequence according to SEQ ID NO: 17 or which glucoamylase has an amino acid sequence which has a sequence identity of at least 70% of SEQ ID NO: 17” which renders the claim vague and indefinite because the meaning of the phrase “nucleotide sequence allowing the expression “ is not known and not recited in the claim, and it is unclear if the claim is limited to the entire amino acid sequence of SEQ ID NO: 17 or a portion of SEQ ID NO: 17, or if the claim is limited to any amino acid sequence having 70% identity to the entire amino acid sequence of SEQ ID NO: 17 or a portion of SEQ ID NO: 17.  Dependent claims 2-16 are also rejected because they do not correct the defect.  For examination purposes, it is assumed that the claim encompasses a recombinant yeast comprising a nucleotide sequence encoding a glucoamylase having any portion of the amino acid sequence of SEQ ID NO: 17.

Claim 10 recites the phrase “functional homologues of GroES” which renders the claim vague and indefinite since the specific amino acid sequence and structure of the “functional homologues of GroES” are not known and not recited in the claim.

Claim 12 recites the phrase “fermentable carbohydrate, optionally selected from the group of glucose, fructose, sucrose, maltose, xylose, arabinose, galactose and mannose under anaerobic conditions in the presence of a recombinant yeast according to claim 1” which renders the claim vague and indefinite since it is unclear if the fermentable carbohydrate is selected from the group of glucose, fructose, sucrose, maltose, xylose, arabinose, galactose and mannose as disclosed in the specification (see page 17, lines 25-32).

Claim 13 recites the phrase “Process according to claim 1” which renders the claim vague and indefinite since claim 1 is directed toward a product and not a process.  Appropriate correction is required. 

	Claim 14 recites the limitation "said composition comprises an amount of undissociated acetic acid of 10 mM or less".  There is insufficient antecedent basis for this limitation in the 

	Claim 15 recites the limitation "said composition comprises an amount of undissociated acetic acid of between 50 M and 10 mM".  There is insufficient antecedent basis for this limitation in the claim.

	Claim 16 recites the limitation "comprises dosing glucoamylase at a concentration of 0.05 g/L or less".  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a recombinant yeast comprising a nucleotide sequence encoding a glucoamylase comprising the amino acid sequence of SEQ ID NO: 17, product comprising said recombinant yeast, and process for production of ethanol comprising fermenting a composition comprising a fermentable carbohydrate in the presence of the recombinant yeast and recovering ethanol; does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is 
The nature and breadth of the claims encompass any recombinant yeast comprising any nucleotide sequence allowing the expression of any glucoamylase having any portion of the amino acid sequence according to SEQ ID NO: 17 or which glucoamylase has any amino acid sequence which has a sequence identity of at least 70% of SEQ ID NO: 17, any product comprising said recombinant yeast, and process for production of ethanol using said any recombinant yeast.
The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  Such protein engineering methods, however, only provide guidance for searching 
The specification provides guidance, prediction, and working examples for a recombinant yeast comprising a nucleotide sequence encoding a glucoamylase comprising the amino acid sequence of SEQ ID NO: 17, product comprising said recombinant yeast, and process for production of ethanol comprising fermenting a composition comprising a fermentable carbohydrate in the presence of the recombinant yeast and recovering ethanol.  The specification, however, does not provide guidance, prediction, and working examples for making and/or using the invention as claimed. 
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for any glucoamylase having an amino acid sequence which has a sequence identity of at least 70% of SEQ ID NO: 17 or any portion of SEQ ID NO: 17, obtaining the encoding polynucleotide, transforming any yeast with the polynucleotide to make a recombinant yeast, and determining whether the recombinant yeast can be used to produce ethanol and/or succinic acid.  In the alternative, one skilled in the art must perform an undue amount of trial and error experimentation which includes making any amino acid additions, deletions, substitutions, and combinations thereof  to SEQ ID NO: 17 or any portion of SEQ ID NO: 17; searching and screening for polypeptides that still retain glucoamylase activity; obtaining the encoding polynucleotide, transforming any yeast with the polynucleotide to make a recombinant yeast, and determining whether the recombinant yeast can be used to produce ethanol and/or succinic acid.  
 	Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Dependent claims 2-16 are also rejected because they do not correct the defect.


8.	Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
The claims are drawn to a broad and widely varying genus of recombinant yeast comprising any nucleotide sequence allowing the expression of any glucoamylase having any portion of the amino acid sequence according to SEQ ID NO: 17 or which glucoamylase has any amino acid sequence which has a sequence identity of at least 70% of SEQ ID NO: 17, any product comprising said recombinant yeast, and process for production of ethanol using said any recombinant yeast where the glucoamylase is from any biological source and includes any mutants and variants thereof.
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Kizer et al. (Appl Environ Microbiol. 2008 May;74(10):3229-41; PTO 892), which teaches that producing complex chemicals using synthetic metabolic pathways in 
The specification as originally filed does not disclose by actual reduction to practice a representative number of species encompassed by the claimed genus of recombinant yeast and glucoamylases for producing ethanol.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures correlate with glucoamylase activity.  The 
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of recombinant yeast comprising any nucleotide sequence allowing the expression of any glucoamylase having any portion of the amino acid sequence according to SEQ ID NO: 17 or which glucoamylase has any amino acid sequence which has a sequence identity of at least 70% of SEQ ID NO: 17, any product comprising said recombinant yeast, and process for production of ethanol using said any recombinant yeast where the glucoamylase is from any biological source and includes any mutants and variants thereof.



Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over 
US20150353942 (12/10/2015; PTO 892) in view of US20160194669 (07/07/2016; PTO 892), Viktor et al. (Biotechnol Biofuels. 2013 Nov 29;6(1):167; PTO 892), Accession M2RLN3 (01-MAY-2013; PTO 892), Accession XP_007380558 (27-MAR-2014; PTO 892), Sambrook et al. (Molecular cloning A Laboratory Manual, 2nd edition, Cold Spring Harbor, N.Y. 1989, pages 8.46-8.52 and pages 11.2-11.19; PTO 892), US20110136195 (06/09/2011; PTO 892), Klein et al. (Metab Eng. 2016 Nov;38:464-472; PTO 892), US20150176032 (06/25/2015; PTO 892).

US20150353942 teaches recombinant yeast including recombinant Saccharomyces cerevisiae yeast expressing nucleic acid sequences encoding ribulose-1,5-biphosphate carboxylase oxygenase (Rubisco) and phosphoribulokinase (PRK) for use in preparation of ethanol, and method for preparing an alcohol including ethanol comprising fermenting a carbon source including a carbohydrate glucose with the recombinant yeast cell, thereby forming the alcohol (see entire publication and claims especially claims 1-15 and 20-24).  US20150353942 teaches the advantage of the recombinant yeast is that an improved ethanol yield and a reduced glycerol production is feasible compared to, e.g., a wild type yeast cell, without needing to intervene in the genome of the cell by inhibition of a glycerol 3-phosphate phosphohydrolase and/or encoding a glycerol 3-phosphate dehydrogenase gene  (see paragraph  [0091]).  US20150353942 teaches that the recombinant yeast cell according to the invention may comprise a deletion or disruption of one or more endogenous nucleotide sequence encoding a glycerol 3-phosphate phosphohydrolase and/or encoding a glycerol 3-phosphate dehydrogenase gene where glycerol synthesis is reduced or delete (see [0092]- [0093]).  US20150353942 teaches yeast strains that are defective in glycerol production may be obtained by random mutagenesis followed by selection of strains with reduced or absent activity of GPD and/or GPP, where S. cerevisiae GPD1, GPD2, GPP1 and GPP2 genes are shown in WO 2011/010923, and are disclosed in SEQ ID NO: 24-27 of that application (see [0094]).  US20150353942 teaches that the recombinant yeast cell further comprises molecular chaperones including E. coli GroEL and GroEs (see [0074]).  The teachings of the reference differ from the claims in that the reference does not teach that the recombinant yeast comprises a nucleotide sequence encoding a glucoamylase having any portion of the amino acid sequence of SEQ ID NO: 17 or which glucoamylase has an amino acid sequence which has a sequence identity of at least 70% of SEQ 

US20160194669 teaches a recombinant microorganism comprising novel metabolic pathways to reduce or modulate glycerol production and increase product formation and the recombinant microorganism further comprises one or more native enzymes that function to catabolize glycerol where the recombinant microorganism overexpresses a glycerol dehydrogenase gene.  US20160194669 teaches that production or accumulation of glycerol can be further reduced by expression of a glycerol dehydrogenase gene that catabolizes glycerol.  US20160194669 teaches that that production or accumulation of glycerol can be further reduced by deletion of FPS1, GPD1 and GPP1, where “In certain embodiments, the heterologous proteins that function to export glycerol from the microorganism are deleted. In some embodiments, the one or more native and/or heterologous proteins that function to export glycerol from the microorganism is FPS1” (see paragraph [0015]).  US20160194669 teaches that “In some aspects of the invention, the recombinant microorganism further comprises a deletion or downregulation of one or more native enzymes that function to produce glycerol and/or regulate glycerol synthesis. In certain embodiments, the one or more native enzymes that function to produce glycerol is encoded by a gpd1 polynucleotide, a gpd2 polynucleotide, or both a gpd1 polynucleotide and a gpd2 polynucleotide. . . . In certain embodiments, the one or more native enzymes that function to produce glycerol is encoded by a gpp1 polynucleotide, a gpp2 polynucleotide, or both a gpp1 polynucleotide and a gpp2 polynucleotide” (see paragraph [0016]).

Viktor et al. teach raw starch conversion by Saccharomyces cerevisiae expressing Aspergillus tubingensis amylases, where the single-step conversion of raw starch represents significant progress towards the realisation of consolidated bioprocessing (CBP) without the need for any heat pretreatment and the amylases were produced and secreted by the host strain, thus circumventing the need for exogenous amylases.  Viktor et al. that the taught glucoamylase is the A. tubingensis glucoamylase (glaA) (E.C. 3.2.1.3) and is described in GenBank AY528665 (see page 2, right column).  See entire publication and abstract especially Results and discussion section, Tables 1-2, Figs. 1-5, and pages 2-7.



Accession XP_007380558  teaches the glucoamylase from Punctularia strigosozonata HHB-11173 SS5 comprising the amino acid sequence of SEQ ID NO: 17 (see attached alignment of Accession XP_007380558 to SEQ ID NO 17).

Sambrook et al. teach widely known conventional methodologies to obtain and isolate the nucleic acid encoding a desired polypeptide using the amino acid sequence of the desired protein to synthesize degenerate pools of oligonucleotide probes which are used to screen DNA libraries for the sought nucleic acid encoding the desired polypeptide.  See all volumes of Sambrook et al., especially pages 8.46-8.52 and pages 11.2-11.19).  

US20110136195 teaches genetically-engineered yeast that are able to uptake glycerol and convert the glycerol into ethanol.  US20110136195 teaches a yeast comprising a first heterologous nucleic acid, a second heterologous nucleic acid, a third heterologous nucleic acid, and a fourth heterologous nucleic acid wherein expression of said first nucleic acid results in an increase in the amount or activity of a first polypeptide that is able to transport glycerol into the yeast cell. US20110136195 teaches that said aid first polypeptide is a polyol transporter, a sugar transporter or a glycerol transporter.  US20110136195 teaches a method of producing ethanol, comprising contacting said yeast with biomass, glycerol, carbohydrates and/or saccharides.  See entire publication and claims especially claims 1-10 and 13-16 and paragraphs [0008] - [0010].

Klein et al. teach engineering of yeast to be competent to catabolize glycerol as a carbon source for ethanol production, where Saccharomyces cerevisiae is modified by integrating into the endogenous GUT1 locus encoding glycerol kinase (E.C. 2.7.1.30) a cassette having genes encoding glycerol dehydrogenase and dihydroxyacetone kinase such that the endogenous nucleotide encoding glycerol kinase is disrupted (see entire publication and abstract especially Materials and methods section, Fig. 1A, and pages 465-467).

US20150176032 teaches yeast strains engineered to produce ethanol from acetic acid and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the references to arrive at the claimed invention by genetically modifying the Saccharomyces cerevisiae yeast of US20150353942 to have a deletion of the genes encoding the glycerol exporter of US2016/0194669, glycerol kinase of Klein et al., glycerol-3-phosphate dehydrogenase of US20160194669, and glycerol 3-phosphate phosphohydrolase of US20160194669 to obtain a recombinant S. cerevisiae yeast; obtaining the polynucleotide encoding the glucoamylase of Accession XP_007380558 using the methods of Sambrook et al.; transforming the obtained polynucleotide encoding the glucoamylase of Accession XP_007380558 or the polynucleotide encoding the glucoamylase of Accession M2RLN3, the gene encoding the glycerol dehydrogenase of US20160194669, the nucleic acid encoding the glycerol transporter of US20110136195, and the nucleic acid encoding the E. coli GroEL of US20150353942 into the recombinant S. cerevisiae yeast; making a product composition comprising the recombinant S. cerevisiae yeast for the preparation of ethanol and/or succinic acid; fermenting a composition comprising fermentable carbohydrate including glucose obtained from starch and/or lignocellulose under anaerobic conditions in the presence of the recombinant S. cerevisiae yeast to produce ethanol, and recovering the ethanol as taught by US20150353942, where said composition comprises an amount of undissociated acetic acid  between 50 M and 10 mM or 10 mM or less.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a recombinant S. cerevisiae yeast expressing enzymes including glucoamylase that can produce fermentable sugars from .



Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

12.	Claims 1-16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of copending application Serial No. 
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  The claims and/or the specification of the copending application teach a recombinant yeast comprising a nucleotide sequence allowing the expression of a glucoamylase having an amino acid sequence according to SEQ ID NO: 17 or which glucoamylase has an amino acid sequence which has a sequence identity of at least 70% of SEQ ID NO: 17 of the instant application; a product comprising said recombinant yeast; and process for production of ethanol comprising fermenting a composition comprising a fermentable carbohydrate in the presence of said recombinant yeast.  Thus, the teachings anticipate the claimed invention.


13.	Claims 1-16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 and 15-18 of copending application Serial No. 16470387 in view of US20150353942 (12/10/2015; PTO 892), US20160194669 (07/07/2016; PTO 892), Viktor et al. (Biotechnol Biofuels. 2013 Nov 29;6(1):167; PTO 892), Accession M2RLN3 (01-MAY-2013; PTO 892), Accession XP_007380558 (27-MAR-2014; PTO 892), Sambrook et al. (Molecular cloning A Laboratory Manual, 2nd edition, Cold Spring Harbor, N.Y. 1989, pages 8.46-8.52 and pages 11.2-11.19; PTO 892), US20110136195 (06/09/2011; PTO 892), Klein et al. (Metab Eng. 2016 Nov;38:464-472; PTO 892), US20150176032 (06/25/2015; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.

The claims and/or the specification of the copending application teach a recombinant cell, optionally a recombinant yeast cell including Saccharomyces cerevisiae comprising :a) one or more heterologous genes encoding a glycerol dehydrogenase; b) one or more genes encoding a dihydroxyacetone kinase (E.C. 2.7.1.28 and/or E.C. 2.7.1.29); c) one or more heterologous genes encoding a ribulose-1,5-biphosphate carboxylase oxygenase (EC 4.1.1.39, RuBisCO); and d) one or more heterologous genes encoding a phosphoribulokinase (EC 2.7.1.19, PRK); and optionally e) one or more heterologous genes encoding a glycerol transporter.



Therefore, it would have been obvious to one of ordinary skill in the art at to combine and/or modify the teachings of the copending application and references to make the claimed invention by genetically modifying the recombinant Saccharomyces cerevisiae of the copending application to have a deletion of the genes encoding the glycerol exporter of US2016/0194669, glycerol kinase of Klein et al., glycerol-3-phosphate dehydrogenase of US20160194669, and glycerol 3-phosphate phosphohydrolase of US20160194669 to obtain a recombinant S. cerevisiae yeast; obtaining the polynucleotide encoding the glucoamylase of Accession XP_007380558 using the methods of Sambrook et al.; transforming the obtained polynucleotide encoding the glucoamylase of Accession XP_007380558 or the polynucleotide encoding the glucoamylase of Accession M2RLN3, the gene encoding the glycerol dehydrogenase of US20160194669, the nucleic acid encoding the glycerol transporter of US20110136195, and the nucleic acid encoding the E. coli GroEL of US20150353942 into the recombinant S. cerevisiae yeast; making a product composition comprising the recombinant S. cerevisiae yeast for the preparation of ethanol and/or succinic acid; fermenting a composition comprising fermentable carbohydrate including glucose obtained from starch and/or lignocellulose under anaerobic conditions in the presence of the recombinant S. cerevisiae yeast to produce ethanol, and recovering the ethanol as taught by US20150353942, where said composition comprises an amount of undissociated acetic acid  between 50 M and 10 mM or 10 mM or less. 



Conclusion

14.	No claims are allowed.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652